Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 8 and 15 are independent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borthwick et al., Pub. No.: US 2012/0278263 (Borthwick).

Borthwick teaches:
Claim 1.	 A computer-implemented method comprising:
obtaining a plurality of payload attribute fields associated with payload data; (¶¶ 49-50, data acquisition obtains data fields such as "Name", "Birthday", Street address", "City/State" and "Phone number" is selected for comparison) 
determining one or more potential matching fields from the plurality of payload attribute fields; (¶ 56, a data filed such as "Name", "Birthday", Street address", "City/State" and "Phone number" is a potential field selected for comparison) 
determining a matching function for each of the one or more potential matching fields; (¶¶ 9, 14-15, 51, 54, 77, a matching function is provided by “Cost Sensitive ADTrees (CS-ADTree)” algorithm “to accurately link or match records”) 
determining an attribute score for each of the one or more potential matching fields based at least in part on the matching function; (Fig. 12 and ¶ 73, wherein each feature is assigned a probability score for being a match)
obtaining a score list for a reference data set; (¶¶ 15, 62, 77-78, assigning a cost factor to each misclassification e.g. false positive and false negative, provides expected matching outcomes and associated rates of false positives and false negatives; this interpretation is based on Spec., ¶ 45, “the score list for the reference data set can provide expected matching outcomes and associated rates of false positives and false negatives”)
determining a correlation of the attribute score for each of the potential matching fields with the score list for the reference data set;  (¶ 62, a cost matrix is used to correlate the attribute score for each of the potential matching fields with the score list for the reference data set; based on the correlation, the “correct classifications reside on the diagonal line of the cost matrix” with no cost “i.e., C(P, P)=C(N, N)=0” while misclassifications C(P, N) and C(N, P ) can have equal or different costs) 
selecting one or more new matching fields from the one or more potential matching fields based at least in part on the correlation of the attribute score with the score list for the reference data set; (¶¶ 62, 78, 90-91, in each iteration of “Algorithm 2 Cost Sensitive Alternating Decision Tree” in ¶ 90, line 14, a new matching field will be selected based on the weight that is “updated in a biased manner toward examples with higher costs”; ¶ 91, “the weight distribution W is updated for the next iterative round by decreasing the weights of the correctly classified examples and increasing the weights of the misclassified examples both with a factor of…”)
selecting one or more attribute fields for matching for the payload data from the one or more new matching fields; and (¶¶ 62, 78, 90-91, in each iteration of “Algorithm 2 Cost Sensitive Alternating Decision Tree” in ¶ 90, a new matching field will be selected based on the weight that is “updated in a biased manner toward examples with higher costs”; ¶ 91, “the weight distribution W is updated for the next iterative round by decreasing the weights of the correctly classified examples and increasing the weights of the misclassified examples both with a factor of…”)
providing the one or more attribute fields for matching for use in matching data in an entity resolution system. (¶¶ 62, 78, 90-91, the selection of a new attribute based on the updated weight is provided to the next iteration for the purpose of accurately linking and matching records/entity resolution; ¶ 51, “The standardized data 106 is then provided to a conventional blocking engine 108 that attempts to find groups of records that are similar in some way. The blocked records are then provided a "Machine Learning" (ML) processor 110 that applies alternate trees and cost-sensitivity to accurately link or match records”; ¶ 61, “In the person record linkage context, a positive example is a pair of records which represent the same person. A negative example is when the pair of records represent two different people”)

Claim 8.	 A computer program product comprising a computer readable storage medium having stored thereon:
program instructions programmed to obtain a plurality of payload attribute fields associated with payload data; (¶¶ 49-51, 56, data acquisition obtains data fields such as "Name", "Birthday", Street address", "City/State" and "Phone number" is selected for comparison) 
program instructions programmed to determine one or more potential matching fields from the plurality of payload attribute fields; (¶¶ 51, 56, a data filed such as "Name", "Birthday", Street address", "City/State" and "Phone number" include potential fields to be used for matching) 
program instructions programmed to determine a matching function for each of the one or more potential matching fields; (¶¶ 9, 14-15, 51, 54, 77, a matching function is provided by “Cost Sensitive ADTrees (CS-ADTree)” algorithm “to accurately link or match records”)
program instructions programmed to determine an attribute score for each of the one or more potential matching fields based at least in part on the matching function; (Fig. 12 and ¶ 73, wherein each feature is assigned a score based on a degree of being a match)
program instructions programmed to determine a score list for a reference data set; (¶¶ 15, 62, 77-78, assigning a cost factor to each misclassification e.g. false positive and false negative, provides expected matching outcomes and associated rates of false positives and false negatives; this interpretation is based on Spec., ¶ 45, “the score list for the reference data set can provide expected matching outcomes and associated rates of false positives and false negatives”)
program instructions programmed to determine a correlation of the attribute score for each of the potential matching fields with the score list for the reference data set;  (¶ 62, a cost matrix is used to correlate the attribute score for each of the potential matching fields with the score list for the reference data set; based on the correlation, the “correct classifications reside on the diagonal line of the cost matrix” with no cost “i.e., C(P, P)=C(N, N)=0” while misclassifications C(P, N) and C(N, P ) can have equal or different costs) 
program instructions programmed to determine to select one or more new matching fields from the one or more potential matching fields based at least in part on the correlation of the attribute score with the score list for the reference data set; (¶¶ 62, 78, 90-91, in each iteration of “Algorithm 2 Cost Sensitive Alternating Decision Tree” in ¶ 90, a new matching field will be selected based on the weight that is “updated in a biased manner toward examples with higher costs”; ¶ 91, “the weight distribution W is updated for the next iterative round by decreasing the weights of the correctly classified examples and increasing the weights of the misclassified examples both with a factor of…”)
program instructions programmed to determine to select one or more attribute fields for matching for the payload data from the one or more new matching fields; and (¶¶ 62, 78, 90-91, in each iteration of “Algorithm 2 Cost Sensitive Alternating Decision Tree” in ¶ 90, a new matching field will be selected based on the weight that is “updated in a biased manner toward examples with higher costs”; ¶ 91, “the weight distribution W is updated for the next iterative round by decreasing the weights of the correctly classified examples and increasing the weights of the misclassified examples both with a factor of…”)
program instructions programmed to determine to provide the one or more attribute fields for matching for use in matching data in an entity resolution system. (¶¶ 62, 78, 90-91, the selection of a new attribute based on the updated weight is provided to the next iteration for the purpose of accurately linking and matching records/entity resolution; ¶ 51, “The standardized data 106 is then provided to a conventional blocking engine 108 that attempts to find groups of records that are similar in some way. The blocked records are then provided a "Machine Learning" (ML) processor 110 that applies alternate trees and cost-sensitivity to accurately link or match records”; ¶ 61, “In the person record linkage context, a positive example is a pair of records which represent the same person. A negative example is when the pair of records represent two different people”)

Claim 15.	A computer system comprising: a processor(s) set; and a computer readable storage medium; wherein: the processor set is structured, located, connected and/or programmed to run program instructions stored on the computer readable storage medium; and the stored program instructions include:
program instructions programmed to obtain a plurality of payload attribute fields associated with payload data; (¶¶ 49-51, 56, data acquisition obtains data fields such as "Name", "Birthday", Street address", "City/State" and "Phone number" is selected for comparison) 
program instructions programmed to determine one or more potential matching fields from the plurality of payload attribute fields; (¶¶ 51, 56, a data filed such as "Name", "Birthday", Street address", "City/State" and "Phone number" include potential fields to be used for matching) 
program instructions programmed to determine a matching function for each of the one or more potential matching fields; (¶¶ 9, 14-15, 51, 54, 77, a matching function is provided by “Cost Sensitive ADTrees (CS-ADTree)” algorithm “to accurately link or match records”) 
program instructions programmed to determine an attribute score for each of the one or more potential matching fields based at least in part on the matching function; (Fig. 12 and ¶ 73, wherein each feature is assigned a score based on a degree of being a match)
program instructions programmed to determine a score list for a reference data set; (¶¶ 15, 62, 77-78, based on Spec. ¶ 45, “the score list for the reference data set can provide expected matching outcomes and associated rates of false positives and false negatives”, assigning a cost factor to each misclassification e.g. false positive and false negative using a cost matrix provides expected matching outcomes and associated rates of false positives and false negatives)
program instructions programmed to determine a correlation of the attribute score for each of the potential matching fields with the score list for the reference data set;  (¶ 62, a cost matrix is used to correlate the attribute score for each of the potential matching fields with the score list for the reference data set; based on the correlation, the “correct classifications reside on the diagonal line of the cost matrix” with no cost “i.e., C(P, P)=C(N, N)=0” while misclassifications C(P, N) and C(N, P ) can have equal or different costs) 
program instructions programmed to determine to select one or more new matching fields from the one or more potential matching fields based at least in part on the correlation of the attribute score with the score list for the reference data set; (¶¶ 62, 78, 90-91, in each iteration of “Algorithm 2 Cost Sensitive Alternating Decision Tree” in ¶ 90, a new matching field will be selected based on the weight that is “updated in a biased manner toward examples with higher costs”; ¶ 91, “the weight distribution W is updated for the next iterative round by decreasing the weights of the correctly classified examples and increasing the weights of the misclassified examples both with a factor of…”)
program instructions programmed to determine to select one or more attribute fields for matching for the payload data from the one or more new matching fields; and (¶¶ 62, 78, 90-91, in each iteration of “Algorithm 2 Cost Sensitive Alternating Decision Tree” in ¶ 90, a new matching field will be selected based on the weight that is “updated in a biased manner toward examples with higher costs”; ¶ 91, “the weight distribution W is updated for the next iterative round by decreasing the weights of the correctly classified examples and increasing the weights of the misclassified examples both with a factor of…”)
program instructions programmed to determine to provide the one or more attribute fields for matching for use in matching data in an entity resolution system. (¶¶ 62, 78, 90-91, the selection of a new attribute based on the updated weight is provided to the next iteration for the purpose of accurately linking and matching records/entity resolution; ¶ 51, “The standardized data 106 is then provided to a conventional blocking engine 108 that attempts to find groups of records that are similar in some way. The blocked records are then provided a "Machine Learning" (ML) processor 110 that applies alternate trees and cost-sensitivity to accurately link or match records”; ¶ 61, “In the person record linkage context, a positive example is a pair of records which represent the same person. A negative example is when the pair of records represent two different people”)

Claim 2.	The computer-implemented method of claim 1, wherein determining the one or more potential matching fields from the plurality of payload attribute fields is based in part on a data class of each of the plurality of payload attribute fields. (¶ 65-69, data fields are selected from a data class such as user profiles associated with certain heterogenous features)
Claims 9 and 16 are rejected under the same rationale.

Claim 3.	The computer-implemented method of claim 1, wherein selecting the one or more new matching fields from the one or more potential matching fields comprises sorting the potential matching fields based on a decreasing order of correlation and selecting a defined number of top entries as new matching fields. (¶¶ 78, 91, 100, 108, in each iteration a new filed is selected by the algorithm based on the weight distribution which is updated in a biased manner towards examples with higher costs until the accumulated misclassification cost over the data space is reduced)
Claims 10 and 17 are rejected under the same rationale.

Claim 4.	The computer-implemented method of claim 1, wherein the score list for the reference data set provides expected matching outcomes and associated rates of false positives and false negatives. (¶¶ 15, 62, 77-78, assigning a cost factor to each misclassification e.g. false positive and false negative using a cost matrix as illustrated in FIG. 9, provides expected matching outcomes and associated rates of false positives and false negatives)
Claim 11 is rejected under the same rationale.

Claim 5.	The computer-implemented method of claim I further comprising determining an optimal weight for each of the selected new matching fields, wherein determining the optimal weight for each of the selected new matching fields comprises:
determining an initial weight for one of the selected new matching fields; (¶¶ 78, 90-91, wherein initial weight is determined and modified during iteration: “In the standard boosting algorithm, the weight distribution over the data space is revised in an iterative manner to reduce the total error rate. Cost sensitive learning operates in a similar manner, but it operates over a space of examples in which the weight distribution has been updated in a biased manner towards examples with higher costs”) 
performing a scoring process for the selected new matching field based on the reference data set and the initial weight for the selected new matching field; (¶¶ 78, 90-91, scoring is processed using initial weight as shown in ¶ 90,  “Algorithm 2 Cost Sensitive Alternating Decision Tree”, line  6)
determining a total number of false positives and false negatives for the reference data set using the selected new matching field; (based on the  accumulated misclassification, e.g., false positives and false negatives, initial weight is adjusted in a biased manner: ¶ 78, “Cost sensitive learning operates…operates over a space of examples in which the weight distribution has been updated in a biased manner towards examples with higher costs…the classifier generated in this way will be conceptually the same as the one that explicitly seeks to reduce the accumulated misclassification cost over the data space”; ¶ 80, “weights of the examples with higher costs are increased faster than those with lower costs”; ¶ 91, “the weighted error E, is calculated through summing the weights of the instances in S that are misclassified (false positives and false negatives) by ht,…) 
determining a new weight for the selected new matching field based on a rate of false positives and false negatives; ¶ 80, “weights of the examples with higher costs are increased faster than those with lower costs”)
repeating scoring and weight adjustment for the selected new matching field until an acceptable rate of false positives and false negatives is achieved;  (¶ 78, “the weight distribution over the data space is revised in an iterative manner to reduce the total error rate”; ¶¶ 90-91, scoring is processed iteratively from 1[Wingdings font/0xE0]N using initial weight as shown in ¶ 90,  “Algorithm 2 Cost Sensitive Alternating Decision Tree”, line  6; the initial weight is adjusted in each iteration in line 14)
determining a final adjusted weight as the optimal weight for the selected new matching field; and (¶ 78,  optimal adjusted weight is reached by revising an initial weight “in an iterative manner to reduce the total error rate”; ¶¶ 90-91, scoring is processed iteratively from 1[Wingdings font/0xE0]N using initial weight as shown in ¶ 90,  “Algorithm 2 Cost Sensitive Alternating Decision Tree”, line  6; the initial weight is adjusted in each iteration in line 14; ¶ 100, optimal weight is reached by adjusting “your cost factor C so that threshold, d, that yields your desired precision, π is close to 0, this generally yields close to optimal recall at π”)
providing the optimal weight for the selected new matching field along with corresponding one or more attribute fields for matching. (¶ 78, optimal adjusted weight is reached by revising an initial weight “in an iterative manner to reduce the total error rate”; ¶¶ 90-91, scoring is processed iteratively from 1[Wingdings font/0xE0]N using initial weight as shown in ¶ 90,  “Algorithm 2 Cost Sensitive Alternating Decision Tree”, line  6; the initial weight is adjusted in each iteration in line 14; ¶ 100, optimal weight is reached by adjusting “your cost factor C so that threshold, d, that yields your desired precision, π is close to 0, this generally yields close to optimal recall at π”; ¶ 108, “CS-ADTree achieves a given level of precision at a much lower threshold than the other three methods” indicates that the optimal weight for the selected new matching field along with corresponding one or more attribute fields for matching as shown in ¶ 90,  “Algorithm 2 Cost Sensitive Alternating Decision Tree” is provided in the last iteration and further is used for processing unseen unlabeled instances; ¶ 106)
Claims 12 and 18 are rejected under the same rationale.

Claim 6.	The computer-implemented method of claim 1, wherein selection of one or more attribute fields for matching for the payload data from the selected new matching fields is based at least in part on a threshold rate for false positives and false negatives. (Choice of cost ratio/ a threshold rate for false positives and false negatives is based on the business objective: ¶¶ 14-15, “CS-ADT assigns a higher or lower misclassification cost for matched pairs than for non-matched pairs in the process of training ADTree”; ¶ 61, “there are different "business costs" (real-world consequences) between false positive and false negative errors”; ¶ 62, “failure to identify a credit fraud case (a "false negative" error) would bring a much higher expense than the reverse case. On the other hand, in a RL industrial setting, there are also many applications which are more averse to false positives than false negatives”; ¶ 100 )
Claims 14 and 20 are rejected under the same rationale.

Claim 7.	The computer-implemented method of claim 1 further comprising:
for each of the potential matching fields, determining a score range for the matching function; (¶ 99, a score range is compared to a threshold: “we start by setting the threshold, d, to be large enough to make precision=1, and then tune down the threshold to progressively decrease precision down to 0.985 in steps of 0.001 to determine the recall that we are able to achieve at varying high precision levels”) 
determining an updated threshold for matching by adjusting a current threshold for matching based on a factor of the score range; and (¶ 63, based on the answer to “Do you care more about precision or recall error?”, a threshold can be changed for punishing a misclassification and including a misclassified field as new filed to be classified; ¶ 99, a score range is compared to a variable threshold: “we start by setting the threshold, d, to be large enough to make precision=1, and then tune down the threshold to progressively decrease precision down to 0.985 in steps of 0.001 to determine the recall that we are able to achieve at varying high precision levels”) 
providing the updated threshold for matching for use in selecting one or more new matching fields from the one or more potential matching fields, wherein the updated threshold adjusts for increases in overall scoring based on inclusion of additional matching fields. (¶ 99, wherein “then tune down the threshold to progressively decrease precision down to 0.985 in steps of 0.001 to determine the recall that we are able to achieve at varying high precision levels” is used for selecting a new filed for determining “the recall that we are able to achieve at varying high precision levels”) 
Claims 13 and 19 are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dhar et al., Patent No.: US 10,200,397:
In some examples, the score threshold can be adjusted based at least in part on a risk tolerance value ( e.g., a received desired false negative or false positive; a control probability from a signature generator that all fuzzy matches have been found, which can correspond to the risk tolerance value, etc.). The comparer can use a lower risk tolerance value ( e.g., an aversion to risk that the identity screening returns a false negative or a false positive that is reflected in a received risk tolerance value that is lower, e.g., <5%, <3%, <2% depending on the case) to adjust the score threshold. However, if the comparer reduces or increases the score threshold outside an optimal zone, false negative and/or false positive rates can rise. For example, if the score threshold is too high, false negatives are more likely and if the score threshold is too low, false positives are more likely. Machine learning and/or classifiers can be used to train the score threshold and the comparer can be configured to receive user input of  truths to further refine the score threshold. In some examples, the optimal range of the score threshold is between 0.80 and 1.0. Col. 20, ll. 7-27.

McNair et al., Patent No.: US 10,198,499:
Embodiments of the present invention also take advantage of statistical properties of distributions of the terms' values in such a manner that smaller sample sizes are required to establish linkages with acceptable statistical power and low false-negative error rates. Col. 7, ll. 25-29.
At 440 the threshold used is evaluated. Embodiments sort the potential thresholds that might be used to give at least one additional term per adjusted threshold. For example, using the returns of FIG. 3, a threshold delta of 0.0005 is added to each distance. Embodiments determine the threshold delta from the gaps between adjacent distances, choosing the delta to be smaller than the smallest positive gap between adjacent distances. A first threshold of 0.0005 is used, and a first vector of type I and type II errors for the mapping threshold is determined. Next a threshold of0.0845 is used and a second vector of type I and type II errors for the mapping threshold is determined. Next a threshold of 0.0925 is used and a third vector of type I and type II errors for the mapping threshold is determined. The method proceeds similarly until a user-defined criterion, such as a maximum distance is achieved, or a maximum number of false positives occurs, or a minimum number of false negatives occurs. Embodiments determine the threshold to be that which provides minimum error. Embodiments determine the threshold based on the threshold that gives zero false negatives. Embodiments increase the default threshold by a fraction of the final threshold to allow for sample variation. Embodiments increase the default threshold by 25% of the determined value. Embodiments increase the default threshold to give no more than a certain number of additional data items for review in the validation set. Col. 15, ll. 37-62.

Schwenk et al., “Training Methods for Adaptive Boosting of Neural Networks for Character Recognition”:
In this paper we use AdaBoost to improve the performances of neural networks applied to character recognition tasks. We compare training methods based on sampling the training set and weighting the cost function. Our system achieves about 1.4% error on a data base of online handwritten digits from more than 200 writers. Adaptive boosting of a multi-layer network achieved 2% error on the UCI Letters offline characters data set. Abs.
AdaBoost combines the hypotheses generated by a set of classifiers trained one after the other. The tth classifier is trained with more emphasis on certain patterns, using a cost function weighted by a probability distribution Dt over the training data. Sec. 2. AdaBoost.

Wu et al., Patent No.: US 8,577,814:
As described above, in various embodiments, reference item description entries 306 may be a sample (e.g., a subset) of the larger collection of item description entries 326. As such, the quality of this sample may in various embodiments affect the quality and/or performance of rule set 318. For instance, quality of the sample may refer to the degree to which reference item description entries 306 are representative of the larger collection of item description entries 326. One manner in which this may be determined may include a comparison of the precision and/or recall for the rule set when applied to a test sample of entries from item description entries 326. For instance, this test sample may be randomly selected from item description entries 326 in various embodiments. If the precision and/or recall of the rule set vary by a specified quantity across the test set and the reference set, the reference item description information may be updated to be more representative of item description entries 326. For example, if the rule set yields 100% precision for entries 306 but only 95% precision for the test sample of entries, embodiments may update reference item description entries 306 by adding item description entries causing false positive or negatives into reference item description entries 306. In this way, reference item description entries 306 may be updated over time to ensure that it remains representative of item description entries 326. Col. 9, ll. 7-31.
Duplicate detection engine 320 may be configured to apply one or more rules of rule set 318 to detect duplicate item description entries within item description entries 326 of item description data store 324. In various embodiments, duplicate detection engine 320 may also merge duplicate entries into single entries within data store 324. As described above, the presence of duplicates within item description information may have a number of implications. Col. 8, ll. 58-65.
Weis, et al., Industry-Scale Duplicate Detection:
3.1 Description Selection with DogmatiX
For description selection at Schufa, we used and adapted several schema-based heuristics and conditions, which we proposed for DogmatiX [14], an algorithm and framework to detect duplicates in XML. We briefly summarize them here. DogmatiX semi-automatically selects descriptions for a given candidate type using heuristics and conditions based on an XML Schema. The heuristics use the hierarchical XML structure to select close descendants or ancestors as descriptions, based on the following intuition: When detecting duplicates for instance among persons, considering their name and addresses is potentially useful whereas their contract history does not clearly distinguish person candidates because it is very usual that a contract is created, changed, and closed. We observed that the farther from the candidate elements are defined in the hierarchy, the less relevant they are to that candidate. Therefore, the heuristics select only close elements as descriptions. Conditions are used to refine the selection of a heuristic, pruning XML elements based on data type, content model, and cardinality as defined by XML Schema attributes minOccurs and maxOccurs. Sec. 3.1.
Using our selection of descriptions, we can now compare candidates and decide whether they are duplicates or not. We refer to this process as duplicate classification, or classification for short. Within the Schufa project, we classify pairs of candidates as duplicates or non-duplicates based on a profile. A profile is defined as a global classifier that is in turn based on a sequence of k base classifiers. Secs. 4-4.1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159